PER CURIAM:
Malevis E. De Leon, a native and citizen of Columbia, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s denial of her motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in upholding the denial of De Leon’s motion. See 8 C.F.R. § 1003.23(b)(1)(iv) (2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: De Leon, No. A95-833-382 (B.I.A. Jan. 17, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.